UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

SHANELL JAMES,                               :
                                             :
                      Plaintiff,             :       Civil Action No.: 08-842 (RMU)
                                             :
                      v.                     :
                                             :
U.S. DRUG ENFORCEMENT                        :
ADMINISTRATION,                              :
                                             :
                      Defendant.             :

                                   MEMORANDUM OPINION

          DISMISSING THE CASE WITHOUT PREJUDICE FOR FAILURE TO PROSECUTE

       The pro se plaintiff, previously incarcerated at the Federal Correctional Institution in

Allenwood, Pennsylvania (“FCI Allenwood”), filed this Freedom of Information Act (“FOIA”)

action on May 15, 2008. See Compl. at 1. According to the Federal Bureau of Prisons’ Inmate

Locator, the plaintiff was released from custody on September 30, 2009, see

http://www.bop.gov/iloc2/LocateInmate.jsp (last visited Nov. 17, 2010), and mail sent to him at

his current address of record, FCI Allenwood, has twice been returned to the Clerk of the Court

as undeliverable, see Returned Envelope (July 21, 2010), ECF No. 37; Returned Envelope (May

21, 2010), ECF No. 31.

       Pursuant to Local Civil Rule 5.1(e)(1), the plaintiff was required to file a notice of any

change in his address within fourteen days after the change. See LCvR 5.1(e)(1). To date, he

has not done so. Because the plaintiff has failed to abide by Local Civil Rule 5.1(e)(1) and

because issuing an order for the plaintiff to show cause why the remainder of this case should

not be dismissed would be a futile exercise, the court dismisses this action without prejudice

pursuant to Local Civil Rule 83.23.
       An Order consistent with this Memorandum Opinion is separately and

contemporaneously issued this 29th day of November, 2010.



                                                  RICARDO M. URBINA
                                                 United States District Judge




                                             2